Citation Nr: 1500247	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-39 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 2008, for service connection for dermatitis.

2.  Entitlement to an increased rating for kidney stones, rated as 30 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
INTRODUCTION

The Veteran served on active duty from November 1959 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating for kidney stones and granted service connection for dermatitis.  In July 2010, the Veteran filed a notice of disagreement to the effective date assigned for the grant of service connection for dermatitis.  In December 2011, the RO issued a statement of the case adjudicating that claim.


FINDINGS OF FACT

1.  By a May 1984 rating decision, the Veteran was granted noncompensable service connection for acne.  He did not appeal that decision and it therefore final.

2.  The next correspondence referencing a skin condition is on April 15, 2009, when the Veteran filed a claim for a compensable rating for skin condition.  The claim was denied in an August 2009 rating decision.  

3.  In September 2009, the Veteran filed a notice of disagreement to the August 2009 denial.  He also filed a claim for service connection for a skin condition other than acne.  In April 2010, the Veteran was granted service connection for dermatitis, effective April 15, 2009.

4.  By a September 2012 rating decision, the RO granted an earlier effective date of June 9, 2008, for the Veteran's dermatitis with acne based upon private medical evidence received within one year of filing the April 2009 claim.

5.  The first informal claim for service connection for a skin condition other than acne was dated April 15, 2009.

6.  The Veteran's kidney stones require drug therapy but do not result in severe hydronephrosis.  

7.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The requirements for an effective date earlier than June 9, 2008, for the grant of service connection for dermatitis have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

2.  The criteria for a disability rating in excess of 30 percent for kidney stones have not been met.  38 U.S.C.A. § 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, DC 7508 (2014).

3.  The criteria for the assignment of a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify through a July 2009 letter.  The claim for increased rating was then adjudicated in August 2009.

The Board observes that the Veteran has appealed with respect to the propriety of the effective date from the original grant of service connection for dermatitis in April 2010.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Moreover, the Veteran's arguments on appeal are limited to his interpretation of governing legal authority.  In that regard, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, the Veteran was afforded multiple VA examinations in order to adjudicate his increased rating claim.  Those examinations, in whole, addressed whether an increased rating was warranted for his kidney stones under the rating criteria, and are sufficient to decide the Veteran's claim.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.






II.  Analysis

Earlier Effective Date

The Veteran contends that he has suffered from a severe skin disability since service and that his current rating for dermatitis should be effective since 1986, when he first filed a claim for service connection for a skin condition.  He contends that although he was service-connected for acne related to prednisone use in the 1980s at 0 percent, because he has suffered from another skin condition variously diagnosed as dermatitis since that time, such symptoms should have also been taken account at the time of the original grant of service connection.  He has also variously claimed other dates in the 2000s for which the rating for dermatitis should be effective, citing to medical evidence and referencing a change in the law that affected receiving VA disability compensation and military retirement at the same time.

Generally, the effective date for an award of service connection and disability compensation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

For claims for increased evaluation an effective date is the earliest date on which factual entitlement to the benefit sought is shown, if the claim is received within one year from factual entitlement.  38 C.F.R. § 3.400(o)(2).

An application for VA compensation must generally be a specific claim in the form prescribed by the VA Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication or action received from the claimant or certain specified individuals on the claimant's behalf which indicates an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must identify the benefit sought.  Id. 

The record reflects that in May 1984, the Veteran was granted noncompensable service connection for acne secondary to prednisone use related to his service-connected ulcerative colitis.  The rating decision was issued in response to a December 1983 claim for service connection for ulcerative colitis.  A skin condition was not claimed.  The rating decision explained that facial blemishes had been noted in service related to prednisone use for ulcerative colitis, and thus the Veteran was awarded service connection for acne.  Although the Veteran has stated that he filed a notice of disagreement to the May 1984 rating decision with regard to the noncompensable rating for acne, no such correspondence is of record.  The Veteran did submit other evidence and information related to his disability compensation, but there is no indication that he disagreed with the rating assigned for acne.  Thus, the May 1984 rating decision is final.

The next indication of a claim for service connection or a claim for increased rating for a skin condition was filed on April 15, 2009.  At that time, the Veteran requested an increased rating for a "skin condition rated at 0% disabling."  He stated that his skin condition was now diagnosed as eczema, had gotten substantially worse, and that he used oral and topical prescription medication to control the pain related to the condition.  In August 2009, the RO denied a claim for increased rating for acne based upon the results of a VA examination for that condition.  In September 2009, the Veteran filed a notice of disagreement to that decision.  He stated his belief that his symptoms of a skin condition had gotten worse through the years and that he suffered from rashes, oozing, sores, lesions, and inflammations.  He had been diagnosed with Lichen Plantis, dermatitis, psoriasis, and eczema.  He felt that his skin condition was not acne but was related to some other cause and had been present since service.  In April 2010, based upon a VA positive nexus opinion stating that his current dermatitis was related to a skin rash diagnosed in service, the RO granted service connection for dermatitis effective April 15, 2009, the date the claim was received.  In May 2010, the Veteran filed a notice of disagreement to the rating assigned for dermatitis.  Then, by a July 2010 rating decision, the RO increased the rating assigned for dermatitis, also effective April 15, 2009.  

In July 2010, the Veteran filed a claim for an earlier effective date for dermatitis, stating that he had been dealing with that condition for many years.  In a December 2011 statement of the case, the RO denied the claim, stating that the date of disability rating was the date of claim.  However, in September 2012, the RO took a different stance and combined the rating for dermatitis and acne into one disability for evaluation purposes, and determined that an earlier effective date of June 9, 2008, was warranted for dermatitis with acne.  The RO treated the claim as one for an increased rating, and therefore found that June 9, 2008, was the earliest date that it was factually ascertainable that the disability had increased in severity within one year prior to filing the claim for increase.  

After a review of the evidence as outlined above, the Board finds that an earlier effective date for the grant of service connection for dermatitis is not warranted.  Although the Veteran contends that the claim should be granted effective in 1986, he did not appeal the 1984 rating decision which assigned the 0 percent rating for acne, and he did not file a claim for increased rating for acne or a claim for service connection for a skin condition until April 15, 2009.  Thus, April 15, 2009, is the first date of a formal or informal claim for increased rating for acne or for service connection for dermatitis.  Accordingly, an effective date earlier than June 9, 2008, the current effective date for the grant of service connection for dermatitis, is not warranted.

With regard to whether the Veteran is entitled to an effective date of April 15, 2008, one year prior to the claim for increased rating for acne, the Board finds that such is not warranted.  Although in September 2012 the RO treated the claim as one for increased rating and assigned an effective date of June 9, 2008, the Board in its de novo  review of the evidence, has determined that the claim should be treated as one for service connection and not one for increased rating.  Thus the criteria under 38 C.F.R. § 3.400(o), which contemplates the effective date of increased rating claims, does not apply.  Significantly, the etiology of the Veteran's dermatitis is different than that of his already service-connected acne.  While the two disabilities affect the same organ, the skin, they have different causes, signs, and symptoms.  On the whole, it cannot be said that dermatitis has been service-connected since October 1, 1983.  The Veteran was first awarded service connection for his dermatitis effective April 15, 2009, which was then changed to June 9, 2008.  No earlier date is appropriate under 38 C.F.R. § 3.400.  The Board notes that the Veteran is still in receipt of a separate noncompensable rating for acne.

Accordingly, an effective date earlier than June 9, 2008, for dermatitis is not warranted.  

Kidney Stones

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's kidney stones are rated under 38 C.F.R. § 4.115b, DC 7508, which pertains to nephrolithiasis.  Under this code, the disability is to be rated as hydronephrosis except for when there are recurring stone formations that require one or more of the following: diet therapy, drug therapy, and/or invasive or non-invasive procedures more than 2 times a year; in which case a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, DC 7508.

In this case, there is evidence of recurring stone formation requiring drug therapy as noted on August 2012 and March 2014 VA examinations.  Thus, according to the rating schedule, the disability should be rated under DC 7508.  The Board notes that a 30 percent rating is the highest rating available under DC 7508, or under 7509.  The Board also notes that the disorder does not result in severe hydronephrosis, therefore, the provision of DC 7509 which indicates rating the disorder as renal dysfunction is not applicable.  A review of the VA examination and VA treatment records demonstrate symptoms of pain related to his kidney stones as well as frequent and painful urinating.  The Board notes that the Veteran is already in receipt of a disability rating for urinary frequency due to urinary reflux secondary to his kidney stones.  He did not appeal that rating.  Even so, the Board finds that the rating under DC 7517, for which he is in receipt of a 10 percent rating for urinary frequency prior to March 3, 2014, and a 40 percent rating thereafter, is accurately based upon the results of the VA examinations and treatment records of record.  A higher rating for his urinary reflux related to his kidney stones is not demonstrated by the medical evidence of record.  Thus, the Veteran is already in receipt of disability ratings that consider his painful kidney stones and his related urinary frequency.  Thus, consideration of his kidney stone disability on an extraschedular basis is not necessary in this instance.

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)(2014).  

The Veteran is currently in receipt of a 100 percent combined rating for his service-connected disabilities.  Prior to March 3, 2014, he was in receipt of a 90 percent combined rating for his service-connected disabilities.  For the entire appeal period, he meets the scheduler criteria for a TDIU. 

The Veteran contends that his service-connected disabilities have prevented employment since April 2013, and that since that time, he has made no yearly income.  While he has owned his own gun and pawn shop for many years, due to his service-connected disabilities he has been unable to turn a profit since April 2013.

The Board finds that a TDIU is warranted in this case.  Specifically, on March 2014 VA examination, many of his service-connected disabilities were concluded to interfere with his ability to maintain employment, both physical and sedentary employment, for a variety of different reasons.  His service-connected dermatitis, diagnosed on examination as an undifferentiated systemic connective tissue disease, was assessed to keep him awake at night causing fragmented sleep and thereby impacting his ability to maintain mental concentration at work.  His service-connected bowel incontinence secondary to his service-connected ulcerative colitis was assessed to impact his ability to work in that he would need access to a restroom for cleaning after incontinence of stool.  His service-connected kidney stones and urinary reflux were assessed to impact his ability to work in that be had colic and flank pain, and had lost about 12 days from work over the previous year due to those symptoms.  His service-connected right shoulder tendonitis was assessed to impact his ability to work in that he could not complete any physical activity where he would need to lift or do overhead work with his right arm.  Finally, his service-connected anxiety disorder was assessed to impact his ability to work in that he would experience episodes of panic attacks about three times per week.  He would need to take frequent breaks to reduce his anxiety.  His anxiety affected his ability to have normal speech and rhythm of speech.  He would have difficulty maintaining concentration when feeling anxious.  It was recommended that he avoid job situations that entailed appreciable stress.

Because it has been medically determined that the Veteran's ulcerative colitis with bowel incontinence, kidney stones with urinary reflux, right shoulder disability, and anxiety disorder significantly impact his ability to maintain employment for a variety of different reasons, the Board finds that a TDIU is warranted in this instance.  In that regard, despite that the Veteran owns his own store, such appears to amount to no more than "sheltered" employment.  VA regulations define marginal employment in two ways: (1) employment that produces income that does not exceed the poverty threshold for one person established by the U.S. Department of Commerce, Bureau of the Census, or (2) employment that produces income above the poverty threshold but is in a protected environment such as a family business or sheltered workshop.  The Board finds that the Veteran's employment picture fits within this definition of sheltered or marginal employment.  Thus, a TDIU is warranted.

The Board notes that in this case, a claim for special monthly compensation has not been raised because the Veteran is not in receipt of an independently ratable disability at 60 percent that is separate and distinct from the 100 percent rating for a TDIU.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

III.  Other Considerations 

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected kidney stones with the established criteria found in the rating schedule.  The discussion above reflects that the symptoms of the Veteran's kidney stones as it is contemplated by the applicable rating criteria, namely the use of drug therapy for relief of kidney stone pain.  The effects of the Veteran's kidney stone disability has been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Because the preponderance of the evidence is against the claim at any time during the pendency of the appeal, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than June 9, 2008, for dermatitis is denied.

A rating in excess of 30 percent for kidney stones is denied.

A TDIU is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


